Beck, P. J.
The writ of certiorari will not lie to correct errors committed by a justice of the peace in proceedings under the Penal Code, §§ 1331 et seq., against the putative father of a bastard child, where judgment is rendered requiring the defendant to give security for the support of the child, and binding him over to the superior court upon his failure to give such security. Such is the ruling in the ease of Hyden v. State, 40 Ga. 476; and upon formal review of that decision this court declines to overrule it.

All the Justices concur.